Exhibit 10.2
THIRD AMENDMENT TO
CREDIT AGREEMENT
     This Amendment is agreed to as of December 31, 2009, by and among First
Interstate BancSystem, Inc., a Montana corporation (the “Borrower”), Wells Fargo
Bank, National Association, a national banking association, in its capacity as
administrative agent under the Credit Agreement described below (in such
capacity, the “Administrative Agent”), and the other financial institutions
party to the Credit Agreement described below (in such capacity, the “Lenders”).
     The Borrower, the Administrative Agent and the Lenders are parties to a
Credit Agreement dated January 10, 2008, as amended by amendments dated
October 3, 2008 and November 19, 2009 (together with all amendments,
modifications and restatements thereof, the “Credit Agreement”).
     The parties wish to revise amend certain provisions of the Credit
Agreement.
     ACCORDINGLY, in consideration of the mutual covenants contained in the
Credit Agreement and herein, the parties hereby agree as follows:
     1. Definitions. All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
     2. Amendments. The Credit Agreement is hereby amended as follows:
     (a) The following definitions in Section 1.1 of the Credit Agreement are
hereby amended in their entirety to read, respectively, as follows:
     “Level I,” “Level II,” “Level III” and “Level IV” each mean a Status, as
determined in accordance with the definition of Margin.
     “Margin” means, with respect to computation of the applicable interest rate
on Loans, the applicable increment set forth and described in the Pricing Grid,
established as of the last day of each fiscal quarter according to the
then-applicable Status. Any adjustment in the applicable Margin shall become
effective 5 Business Days following receipt by the Administrative Agent of
financial statements relating to the last day of such fiscal quarter pursuant to
Section 5.1. If financial statements necessary to establish the appropriate
Margin hereunder are not received by the Administrative Agent on or prior to the
date required pursuant to Section 5.1, the applicable Margin shall be determined
as if Level IV Status were in effect and such Level IV Status shall remain in
effect until such time as the required financial statements are so received.
     “Primary Equity Capital” means, with respect to any Person, (i) the Equity
Capital of such Person, plus (ii) such Person’s allowance for loan and lease
losses, minus (iii) such Person’s aggregate goodwill and other intangible assets
disallowed under regulatory capital requirements (as such requirements are in
effect on the date hereof, without regard to any subsequent amendment of the
regulations giving rise to such requirements), plus (iv) the amount of any
deferred tax liability (as determined in accordance with GAAP) related to the
amount of goodwill and other intangible assets disallowed under regulatory
capital requirements and subtracted pursuant to the preceding clause (iii).

 



--------------------------------------------------------------------------------



 



     “Status” means the financial condition of the Borrower and its Subsidiaries
expressed as Level I, Level II, Level III or Level IV, each as determined in
accordance with the definition of “Margin” herein.
     (b) Section 5.9 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 5.9 Total Risk-Based Capital Ratio.
The Borrower will maintain the Total Risk-Based Capital Ratio of the Borrower
and its Subsidiaries (determined on a consolidated basis) at not less than 11%
as of each Covenant Compliance Date, and will cause each Bank Subsidiary to
maintain its Total Risk-Based Capital Ratio at not less than 10% as of each
Covenant Compliance Date.
     (c) Section 5.12 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 5.12 Allowance for Loan and Lease Losses.
The Borrower will maintain its allowance for loan and lease losses, determined
for the Borrower and its Subsidiaries on a consolidated basis, at all times in
an amount not less than 65% of Non-Performing Loans.
     (d) Section 5.14 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 5.14 Maximum Non-Performing Assets.
The Borrower will maintain its ratio of Non-Performing Assets to Primary Equity
Capital, expressed as a percentage and determined with respect to the Borrower
and its Subsidiaries on a consolidated basis as of each Covenant Compliance
Date, at not greater than 45%.
     (e) Exhibit B to the Credit Agreement is hereby deleted, and Exhibit A to
this Amendment is substituted therefor.
     (f) Exhibit H to the Credit Agreement is hereby deleted, and Exhibit B to
this Amendment is substituted therefor.
     3. Waiver of September 30, 2009 Total Risk-Based Capital Ratio Default.
Section 5.9 of the Credit Agreement (prior to the amendment set forth above)
required the Borrower and its Subsidiaries to maintain their Total Risk-Based
Capital Ratio (determined on a consolidated basis) at not less than 11.75% as of
September 30, 2009. In fact, the Total Risk-Based Capital Ratio of the Borrower
and its Subsidiaries was approximately 11.32% as of September 30, 2009. The
breach of Section 5.9 constitutes an Event of Default under Section 7.1(c) of
the Credit Agreement. However, the Lenders entering into this Amendment hereby
waive the Event of Default arising under Section 7.1(c) of the Credit Agreement
on account of the Borrower’s breach of Section 5.9 of the Credit Agreement as of
September 30, 2009. This waiver shall be effective only in this specific
instance and for the specific purpose for which it is given, and this waiver
shall not entitle the Borrower to any other or further waiver in any similar or
other circumstances.

-2-



--------------------------------------------------------------------------------



 



     4. Waiver and Amendment Fee. On the date hereof, the Borrower shall pay the
Administrative Agent, for the ratable benefit of each Lender that has executed
and delivered this Amendment prior to 10:00 a.m. (Central time) on the date
hereof (each, a “Consenting Lender”), a waiver and amendment fee in an amount
equal to 0.15% of each Consenting Lender’s Term Credit Exposure as of the date
hereof. Such fee shall be deemed fully earned by the Consenting Lenders on the
date hereof by their entering into this Amendment, whether or not the conditions
set forth in Section 7 of this Amendment are satisfied.
     5. Release. The Borrower, for itself and on behalf of each of its
Subsidiaries, hereby absolutely and unconditionally releases and forever
discharges the Administrative Agent and the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers and employees of any of
the foregoing, from any and all claims, demands or causes of action of any kind,
nature or description arising out of or in any way related to the transactions
evidenced or contemplated by the Loan Documents, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which the Borrower or any of its Subsidiaries has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.
     6. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform all of its
obligations under this Amendment and the Credit Agreement as amended hereby.
This Amendment has been duly and validly executed and delivered to the
Administrative Agent by the Borrower, and this Amendment and the Credit
Agreement as amended hereby constitute the Borrower’s legal, valid and binding
obligations enforceable in accordance with their terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of all of the Borrower’s obligations under the
Credit Agreement as amended hereby, have been duly authorized by all necessary
corporate or partnership action and do not and will not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate the
Organizational Documents of the Borrower or any Subsidiary, or any provision of
any law, rule, regulation or order presently in effect having applicability to
the Borrower or any Subsidiary, or (iii) result in a breach of or constitute a
default under any indenture or agreement to which the Borrower or any Subsidiary
is a party or by which the Borrower or any Subsidiary or any properties of the
Borrower or any Subsidiary may be bound or affected.
     (c) All of the representations and warranties contained in Article IV of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date, and except that i_TECH Corporation,
which is set forth in Schedule 4.4 to the Credit Agreement as a Subsidiary of
the Borrower, is no longer a Subsidiary of the Borrower.
     7. Conditions. The amendments set forth in Section 2 and the waiver set
forth in Section 3 shall be effective only if the Administrative Agent has
received (or waived the receipt of), on or before the date hereof (or such later
date as the Administrative Agent may agree to in writing), each of the
following, each in form and substance satisfactory to the Administrative Agent:

-3-



--------------------------------------------------------------------------------



 



     (a) This Amendment, duly executed by the Borrower and the Required Lenders.
     (b) The fee set forth in Section 4 of this Amendment.
     (c) A certificate of the secretary or other appropriate officer of the
Borrower (i) certifying that the execution, delivery and performance of this
Amendment, and the performance of the Credit Agreement as amended hereby, have
been duly approved by all necessary action of the board of directors of the
Borrower (which may be acting through its executive board), and attaching true
and correct copies of the applicable resolutions, if any, granting such
approval, (ii) certifying that there have been no amendments to or restatements
of the Organizational Documents of the Borrower as furnished to the
Administrative Agent in connection with the execution and delivery of the Credit
Agreement, other than those that may be attached to the certificate, and
(iii) certifying the names of the officers of the Borrower that are authorized
to sign this Amendment, together with the true signatures of such officers.
     (d) A signed copy of an opinion of counsel for the Borrower, addressed to
the Administrative Agent and the Lenders, confirming the matters set forth in
Section 6 of this Amendment (other than paragraph (c) thereof), and such other
matters as the Administrative Agent or any Lender may require.
     8. Miscellaneous. The Borrower shall pay all costs and expenses of the
Administrative Agent, including attorneys’ fees, incurred in connection with the
drafting and preparation of this Amendment and any related documents. Except as
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect. This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts of this
Amendment, taken together, shall constitute but one and the same instrument.
This Amendment shall be governed by the substantive law of the State of
Minnesota.
Signature pages follow

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above written.

            FIRST INTERSTATE BANCSYSTEM, INC.

      By:   /s/ TERRILL R. MOORE         Name:   Terrill R. Moore       
Title:   Executive Vice President & Chief Financial Officer     

Signature page to Third Amendment to First Interstate BancSystem, Inc. Credit
Agreement

         

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender

      By:   /s/ DAVID W. SCHMALTZ         Name:   David W. Schmaltz       
Title:   Vice President     

Signature page to Third Amendment to First Interstate BancSystem, Inc. Credit
Agreement

         

 



--------------------------------------------------------------------------------



 



            U.S. BANK, NATIONAL ASSOCIATION

      By:   /s/ MORGAN C. FARMER         Name:   Morgan C. Farmer       
Title:   Vice President     

Signature page to Third Amendment to First Interstate BancSystem, Inc. Credit
Agreement

         

 



--------------------------------------------------------------------------------



 



            FIRST TENNESSEE BANK, NATIONAL ASSOCIATION

      By:   /s/ WADE RHEA         Name:   Wade Rhea        Title:   Vice
President     

Signature page to Third Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

      By:   /s/ WILL ALDRIDGE         Name:   Will Aldridge        Title:  
Senior Vice President     

Signature page to Third Amendment to First Interstate BancSystem, Inc. Credit
Agreement

                                   

 



--------------------------------------------------------------------------------



 



Exhibit A
(Exhibit B to the Credit Agreement)
Pricing Grid

                  Summary Criteria (Ratio of             Non-Performing Assets
to   LIBO Rate   Floating Rate Level   Primary Equity Capital)   Margin   Margin
I  
< 20%
  2.50%   1.00% II  
> 20% < 25%
  3.00%   1.50% III  
> 25% < 35%
  3.50%   2.00% IV  
> 35%
  3.75%   2.25%

     “Level I Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is less than 20%.
     “Level II Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 20% or greater, but less than
25%.
     “Level III Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 25% or greater, but less than
35%.
     “Level IV Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 35% or greater.

A-1



--------------------------------------------------------------------------------



 



Exhibit B
(Exhibit H to the Credit Agreement)
Certificate of Officer as to Financial Statements
                                        ,      

TO:    Wells Fargo Bank, National Association, as Administrative Agent
MAC C7301-02E
2nd Floor
1740 Broadway
Denver, CO 80274-0001
Attention: Cynthia M Spagnola

RE: Financial Statements — First Interstate BancSystem, Inc. (the “Borrower”)
          We refer to that certain Credit Agreement dated January 10, 2008 (as
amended, supplemented or otherwise modified to date, the “Credit Agreement”)
among First Interstate BancSystem, Inc., certain Lenders from time to time party
thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.
          I hereby certify on behalf of the Borrower as follows:

  1.   We are the duly qualified and acting chief financial officer and
                                         of the Borrower. We are familiar with
the financial statements and financial affairs of the Borrower and its
Subsidiaries and are authorized to execute this Certificate on behalf of the
Borrower.     2.   Pursuant to Section 5.1 of the Credit Agreement, attached are
the required [audited financial statements of the Borrower and its Subsidiaries
prepared by                                          as of and for the fiscal
year ended                                 , 20     /unaudited financial
statements of the Borrower and its Subsidiaries as of and for the fiscal quarter
ended                     ,      ]1 (the “Applicable Covenant Computation
Date”). Such financial statements have been prepared in accordance with GAAP,
fairly present the financial condition of the Borrower and its Subsidiaries as
of such date and the results of the operations of the Borrower and its
Subsidiaries for the period then ended, prepared on a consolidated basis,
[subject to year-end adjustments and footnotes,]2 and conform to the applicable
requirements of Section 5.1 of the Credit Agreement.     3.   The Borrower has
obtained no knowledge of any Default or Event of Default, except as specifically
stated on an attachment hereto (if any).

 

1   Include appropriate alternative text.   2   Include bracketed text with
respect to unaudited interim statements.

B-1



--------------------------------------------------------------------------------



 



  4.   The computations attached hereto in Annex I set forth the Borrower’s
compliance or non-compliance with the requirements set forth in the Financial
Covenants as of the Applicable Covenant Computation Date. Such computations have
been prepared from, and on a basis consistent with, the financial statements
attached hereto.     5.   As of the Applicable Covenant Computation Date, the
ratio of Non-Performing Assets of the Borrower and its Subsidiaries to Primary
Equity Capital of the Borrower and its Subsidiaries was                     %,
and the Status of the Borrower was accordingly Level                     .

            FIRST INTERSTATE BANCSYSTEM, INC.

      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

Annex I to
Exhibit H [to the Credit Agreement]
Financial Covenant Calculations

                  Section   Covenant   Tested Person(s)   Actual   Required
5.8
  Double Leverage Ratio   Borrower       < 1.25:1
 
               
5.9
  Total Risk-Based Capital Ratio   Borrower and Subsidiaries (consolidated)    
  > 11%
 
               
 
      FIB       > 10%
 
               
5.10
  Tier 1 Risk-Based Capital Ratio   Borrower and Subsidiaries (consolidated)    
  > 6%
 
               
 
      FIB       > 6%
 
               
5.11
  Tier 1 Leverage Ratio   Borrower and Subsidiaries (consolidated)       > 5%
 
               
 
      FIB       > 5%
 
               
5.12
  Allowance for Loan and Lease Losses (as percentage of Non-Performing Loans)  
Borrower and Subsidiaries (consolidated)       > 65%
 
               
5.13
  Return on Assets   Borrower and Subsidiaries (consolidated)       On or before
3/30/10: > 0.70% Thereafter: > 0.65%
 
               
5.14
  Non-Performing Assets to Equity Capital   Borrower and Subsidiaries
(consolidated)       < 45%
 
               

B-3